PER CURIAM.
The questions involved here are factual and relate to the date, or dates, upon which the seniority rights of the plaintiffs began. The Judge below made full and definite findings of fact and conclusions of law. His legal conclusions are properly applied to the facts that he had found.1 No worthwhile service will be rendered to the Bench and bar by a repitition of that which the lower Court has clearly and correctly stated. We cannot say that either the finding of fact that the seniority rights of the nonreteran plaintiffs were acquired upon the dates that they were approved by their employer as inter-city drivers, or the finding of fact that the seniority rights of the ex-servicemen drivers were not shown by the evidence to have been acquired prior to approval by their employer as inter-*city drivers, was clearly erroneous. On the contrary, we think that there is substantial support in the evidence for those findings. Under Rule 52(a) of the Federal Rules of Civil Procedure, 28 U.S.C.A. following section 723c, such findings should be upheld in all instances where we cannot say that they are clearly erroneous.
The judgment of the lower Court is affirmed.

 Lesher v. P. R. Mallary & Co., Inc. (Kuhn v. P. R. Mallary & Co., Inc., Estes v. P. R. Mallary & Co., Inc.) 7 Cir., 166 F.2d 983.